Citation Nr: 1543793	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tarsometatarsal amputation of all toes of the right foot, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and from September 1983 to April 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The record contains a transcript from both hearings.

The Board previously remanded this matter for development in May 2015.


FINDING OF FACT

The most probative evidence indicates that the Veteran's tarsometatarsal amputation of all of the toes of the right foot is not related to service or the Veteran's service-connected diabetes.






CONCLUSION OF LAW

The requirements to establish entitlement to service connection for tarsometatarsal amputation of all of the toes of the right foot have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The notice requirements were accomplished in a letter sent in October 2011.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) and post service treatment records have been obtained, and a VA examination and addendum opinions have been obtained.

The Veteran was also afforded a hearing before the Board and the RO, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJ and the DRO identified the issue and the Veteran testified as to the symptomatology and treatment history of his disability.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board or RO hearings.  The hearings focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Board notes that the actions requested in the May 2015 remand have been undertaken.  An addendum opinion was obtained in June 2015.  The Board acknowledges that the addendum opinion was not provided by the 2013 VA examiner (a physician) as was requested in the May 2015 remand.  However, the remand directives specifically noted that if the 2013 examiner was not available,   the addendum could be provided by an examiner of similar qualifications.  In this regard, the addendum opinion was provided by an advanced practice registered nurse (APRN) who provided a detailed rationale for the opinion reached based on a thorough review of the file.  The Board notes that "[a] nurse practitioner, having completed medical education and training, thus fits squarely into the requirement   of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Thus, while the Veteran's representative has asserted that a remand is necessary for procurement of an opinion from a physician or someone of higher qualifications, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.
II.  Analysis

The Veteran contends that the toes of his right foot were amputated secondary to his diabetes mellitus.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2015).  Further,  a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Board finds that the preponderance of the probative evidence of record is against a finding that the Veteran's toe amputations are related to his service or his service-connected diabetes.

As an initial matter, the Board notes that the Veteran's post-service treatment records confirm that the Veteran had a tarsometatarsal amputation of the toes of his right foot in May 2005.  The Board also notes that the Veteran's STRs do not contain any complaints of or treatment for a right foot disability aside from a pinched nerve of the right foot with no pathology in July 1970.  In fact, the Veteran does not contend that the amputation of the toes of his right foot is due directly to service; rather, he contends that his service-connected diabetes led to his right foot toe amputations.

The Board notes that while the Veteran indicated during his June 2014 Board hearing that he was initially treated by a private physician for diabetes prior to 2005, the first medical evidence regarding the onset of the Veteran's diabetes is a January 2005 treatment record from Dr. VinZant.  While Dr. VinZant did report in a June 2013 statement that he has been treating the Veteran since 2001, he did not report that the Veteran had diabetes at that time, nor did he provide treatment records indicating such.  Rather, his statement suggests elevated blood sugar in October 2004.

In October 2012 the Veteran was afforded a VA amputation examination in connection with his claim for service connection.  Following a review of the   record and examination of the Veteran, the examiner concluded that the Veteran's tarsometatarsal amputation of all of the toes of his right foot was not caused by his service-connected diabetes mellitus.  In support of the opinion, the 2012 examiner noted that the Veteran was not diagnosed with diabetes until 2005 and that the disability was controlled well with diet and exercise at that time.  The examiner went on to note that the Veteran had several risk factors for peripheral vascular disease (PVD) aside from diabetes, suggesting that the disabilities were unrelated  to the PVD that caused the amputations.

Pursuant to the Veteran's representative's request at the DRO hearing, in January 2013 an addendum opinion was provided by a physician certified in internal medicine.  Following a review of the Veteran's private medical records and the 2012 examination report, the 2013 examiner also concluded that the Veteran's toe amputations were less likely than not due to the his service-connected diabetes.  In support of the opinion, the examiner noted that the surgeon who performed the 2005 amputations provided a pre- and post-operative diagnosis of "gangrene, right great toe and heal secondary to severe peripheral vascular disease."  The examiner also noted that the Veteran was diagnosed with diabetes shortly before the diagnosis of his right foot gangrene and that at that time his diabetes was treated by dietary intervention alone.  Furthermore, the examiner noted that the severity of the Veteran's PVD at the time of the 2005 amputations "implies long term disease sufficient to be independently associated with the lesions observed and the amputations which were required."  In support of the opinion that the Veteran's PVD was unrelated to his diabetes, the examiner stated that "there were sufficient other risk factors involved [at that time] to explain the PVD without invoking    [the] very recently diagnosed [diabetes]..."  Ultimately, the examiner stated that due to the short period of time between the Veteran's diabetes diagnosis and the amputations, and the Veteran's severe longstanding PVD, the amputation of the    all of the toes of the Veteran's right foot was less likely than not related to the Veteran's diabetes.

Pursuant to the May 2015 remand, an addendum opinion was obtained in June 2015.  Following a review of the claims file, including the private treatment records and the previous VA examination reports, the 2015 examiner concluded that the Veteran's PVD predated his diabetes diagnoses, that his PVD was not aggravated by his diabetes, and that the amputations were not caused by the Veteran's diabetes.  Initially, the examiner noted that the Veteran was only diagnosed with diabetes shortly before the amputations and that his diabetes was not severe enough to even require oral hypoglycemics until well after the amputations occurred.  The examiner further noted the Veteran's blood sugar and A1C levels remained fairly controlled several years after the amputations and that there were no laboratory test results at the time of the 2005 diagnosis of diabetes.  However, the examiner pointed out that the Veteran's PVD symptoms in his feet were noted several years before the diabetes diagnosis.  Ultimately, after a detailed review of the medical and lay evidence of record, the examiner stated that the Veteran's "PVD formed over many years [and was] primarily caused and aggravated by hyperlipidemia, [hypertension], and smoking."  The examiner further noted that the complications that followed the initial amputation and ultimately led to the amputation of all of the toes of the right foot, were "overwhelmingly from the PVD already present."

The 2015 VA examiner's opinion was based on a thorough review of the claims file, as indicated by the frequent reference to evidence of record, and provided       an adequate rationale for the opinion that the Veteran's PVD was not caused or aggravated by his service-connected diabetes, and that PVD was the cause of the amputations.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the 2015 VA examiner's opinion is consistent with the opinions of the 2012 and 2013 examiners who both linked the Veteran's amputations to the non-service-connected PVD.  All of the examiners considered the Veteran's medical history and concluded that the Veteran's toe amputations were not related to his service-connected diabetes.

The Veteran has also obtained private opinions regarding the cause of his toe amputations.  In September 2007, Dr. VinZant provided a statement that the Veteran had peripheral neuropathy and PVD that required amputation of his toes.  He further stated that "this" (presumably the amputations) was at least as likely as not caused by his diabetes.  Thereafter, in June 2013, Dr. VinZant noted that he   had seen the Veteran since 2001 and that the "[a]mputation of his toes was...more likely than not related to his diabetes.  He did not have a good history of obesity or smoking as a causative factor."  Dr. VinZant's opinions fail to address the short period of time between the Veteran's diagnosis of what was then mild diabetes (as indicated by dietary treatment alone) and the development of gangrene so severe that it required amputation of all of the toes of the Veteran's right foot.  Moreover, the opinions do not explain why Dr. VinZant believes that the amputations were caused by diabetes and instead addresses what likely did not cause the amputations.  As Dr. VinZant's opinions fail to provide detailed rationales for the opinions reached, the opinions are entitled to little, if any, probative weight.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that the Veteran also submitted a March 2013 statement from Dr. Hahem.  Notably, Dr. Hahem did not opine as to the underlying disability that caused the tarsometatarsal amputations; instead, he opined as to the Veteran's current level of disability.  As such, this opinion is not relevant to the Veteran's service connection claim.  

The Board also notes that the Veteran's wife submitted a statement noting that     the amputation of the toes of her husband's right foot was due to "uncontrolled diabetes," and that the Veteran contends the same thing.  However, identifying the underlying cause of the amputation of the Veteran's toes requires medical expertise to determine.  Thus, the Board finds that the opinions provided by the Veteran and his wife are not competent medical evidence as to the etiology of the Veteran's toe amputations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinions rendered by the VA examiners to be significantly more probative than the lay assertions, and the opinions provided by Dr. VinZant.

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's right foot toe amputations are related to his service-connected diabetes mellitus.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






ORDER

Service connection for tarsometatarsal amputation of all of the toes of the right foot, to include as secondary to diabetes mellitus, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


